United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.O., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CITIZENSHIP & IMMIGRATION SERVICES,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-462
Issued: July 26, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On December 29, 2011 appellant filed a timely appeal from August 16 and December 12,
2011 merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
On February 14, 2011 appellant, then a 40-year-old immigration services officer, filed an
occupational disease claim alleging that he sustained post-traumatic stress disorder (PTSD),
depression and anxiety causally related to factors of his federal employment. He stopped work
1

5 U.S.C. § 8101 et seq.

on January 28, 2011. Appellant related that at work he experienced flashbacks and depression
due to his treatment by the employing establishment.
On November 31, 2010 appellant requested that the employing establishment provide
him with limited duty “pending the outcome of a comprehensive medical assessment and report
from a medical examiner.” He related that he could not further discuss the matter “because of a
court-ordered confidentiality agreement.”
In a psychological evaluation dated January 17, 2011, Dr. Norman Lavinson, a clinical
psychologist, diagnosed depression and PTSD due to appellant’s treatment by the employing
establishment. Appellant noted that he was suspended after allegedly pushing a contract worker.
He reported for work on the day of his suspension and was removed from his workstation by
police. After that appellant’s coworkers avoided him and did not join him for lunch. In an
addendum dated January 24, 2011, Dr. Lavinson found that appellant could perform his regular
duties. He further advised that appellant experienced stress when working on the seventh floor
as his coworkers avoided him and knew about his suspension.
By letter dated January 31, 2011, the employing establishment denied appellant’s request
for “temporary placement in limited-duty status” as it had not received medical evidence
showing that he was unable to perform his usual employment. It noted that Dr. Lavinson found
that appellant could perform his regular employment.
On February 1, 2011 appellant resigned from the employing establishment, citing
“personal health issues.”
By letter dated March 2, 2011, OWCP requested that appellant submit additional factual
and medical evidence in support of his claim. In a March 18, 2011 response, appellant related
that he experienced a hostile work environment after filing Equal Employment Opportunity
(EEO) claims. He attributed his PTSD to the employing establishment denying his request for a
transfer to another unit as reasonable accommodation. Appellant indicated that he made
numerous requests for a transfer for his “psychological well being.” He quoted Dr. Lavinson’s
finding that he experienced PTSD when he was forced to work on the seventh floor with
coworkers who stopped eating lunch with him, knew about his suspension and had witnessed the
police confrontation. Appellant related that he submitted an “unwanted letter of reassignment”
on February 1, 2011 but so far had not filed a claim for constructive discharge. He noted that he
had two complaints pending in federal court.
In a statement dated April 21, 2011, the employing establishment denied that appellant
experienced a hostile work environment. It refused his request for accommodation because the
medical evidence indicated that he was able to perform his duties. The employing establishment
stated:
“Claimant claims the hostile work environment to which he was subjected
consisted of the following: fellow workers avoiding him, fellow workers not
going to lunch with him and fellow workers having observed or otherwise known
about his suspension and ‘police confrontation.’ Even construing the alleged facts
in a light most favorable to the claimant, these facts, if true, would not rise to the
level of creating a hostile work environment. I note the claimant implies the

2

alleged harassment was so egregious or intolerable that quitting was a fitting
response.”
The employing establishment advised that appellant received a one-day suspension which
he could have contested. It stated:
“Rather than contesting the suspension through the legal avenues of which he was
apprised in the decision letter, [c]laimant chose to simply ignore the suspension,
and appeared to work on the day of suspension (August 4, 2008). Claimant was
told to leave, as he was serving a one-day suspension. Only upon [his] refusal to
leave his work area did management seek means to forcefully remove [him] from
the premises if necessary. If the aforementioned departure from the premises
occurred in the presence of his colleagues, it was only because [c]laimant chose to
defy a one-day suspension, and refused to voluntarily depart immediately when
told to do so.”
By decision dated August 16, 2011, OWCP denied appellant’s claim after finding that he
did not sustain an emotional condition in the performance of duty. It found that he had not
established any compensable employment factors. OWCP determined that any emotional
reaction by appellant to his coworker’s avoidance of him after witnessing his removal from the
premises by police was self-generated. It further found that there was no evidence that the
employing establishment acted abusively in denying appellant’s request for reasonable
accommodation.
On August 26, 2011 appellant requested a review of the written record by an OWCP
hearing representative. In an August 26, 2011 statement, he criticized OWCP’s August 16, 2011
description of his allegations and related, “The essential elements of this case [are] the fact that
the employer refused to reassign [me] to another unit, and also ignored and neglected [my]
complaints about emotional and psychological well-being….” Appellant challenged the
competency of the claims examiner who wrote the August 16, 2011 decision and alleged that the
claims examiner misquoted him and relied on inaccurate information from the employing
establishment. He asserted that the employing establishment lied when it indicated that he did
not challenge the August 4, 2008 suspension. Appellant noted that he had cases pending before a
federal judge regarding his suspensions on August 4, 2008 and from January 12 to 25, 2009. He
maintained that his suspensions and their subject matter were “not directly relevant” to his claim.
Appellant related that the employing establishment acted abusively over the course of three years
by failing to reassign him as it prevented him from having a “new start.” He asserted that the
employing establishment relied upon Dr. Lavinson’s finding that he could perform his regular
duties but ignored his opinion that he was unable to work in his assigned unit.
By decision dated December 12, 2011, OWCP’s hearing representative affirmed the
August 16, 2011 decision after finding that appellant had not established any compensable work
factors.
On appeal, appellant alleged that he incurred PTSD as a result of abuse by management.
He asserted that OWCP’s hearing representative did not fully review the factual evidence and
failed to consider the medical evidence. Appellant attributed his condition to a hostile work
environment rather than his coworkers refusing to join him for lunch.
3

LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of FECA.2 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a
reduction-in-force or his frustration from not being permitted to work in a particular environment
or to hold a particular position.3
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.4 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.5
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.6
For harassment or discrimination to give rise to a compensable disability under FECA,
there must be evidence introduced which establishes that the acts alleged or implicated by the
employee did, in fact, occur. Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred.7 A claimant must
establish a factual basis for his or her allegations with probative and reliable evidence.
Grievances and EEO complaints, by themselves, do not establish that workplace harassment or
unfair treatment occurred.8 The issue is whether the claimant has submitted sufficient evidence
under FECA to establish a factual basis for the claim by supporting his or her allegations with
probative and reliable evidence.9 The primary reason for requiring factual evidence from the
claimant in support of his or her allegations of stress in the workplace is to establish a basis in

2

Id.; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

3

Gregorio E. Conde, 52 ECAB 410 (2001).

4

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
5

See William H. Fortner, 49 ECAB 324 (1998).

6

Ruth S. Johnson, 46 ECAB 237 (1994).

7

See Michael Ewanichak, 48 ECAB 364 (1997).

8

See Charles D. Edwards, 55 ECAB 258 (2004); Parley A. Clement, 48 ECAB 302 (1997).

9

See James E. Norris, 52 ECAB 93 (2000).

4

fact for the contentions made, as opposed to mere perceptions of the claimant, which in turn may
be fully examined and evaluated by OWCP and the Board.10
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.11 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.12
ANALYSIS
Appellant alleged that he sustained an emotional condition as a result of the employing
establishment failing to transfer him to a different work location and creating a hostile work
environment. OWCP denied his emotional condition claim on the grounds that he did not
establish a compensable employment factor. The Board must, therefore, initially review whether
the incidents and conditions alleged by appellant are covered employment factors under the
terms of FECA.
Appellant has not alleged that he developed an emotional condition due to the
performance of his regular or specially assigned duties or out of a specific requirement imposed
by his employment. Thus he has not alleged a compensable factor under Cutler.13
Appellant primarily attributed his depression and PTSD to administrative actions by the
employing establishment. In Thomas D. McEuen,14 the Board held that an employee’s emotional
reaction to administrative actions or personnel matters taken by the employing establishment is
not covered under FECA as such matters pertain to procedures and requirements of the
employing establishments and do not bear a direct relation to the work required of the employee.
The Board noted, however, that coverage under FECA would attach if the factual circumstances
surrounding the administrative or personnel action established error or abuse by the employing
establishment in dealing with the claimant. Absent such evidence of error or abuse, the resulting
emotional condition must be considered self-generated and not due to employment. In
determining whether the employing establishment erred or acted abusively, the Board has
examined whether it acted reasonably.15
10
11

Beverly R. Jones, 55 ECAB 411 (2004).
Dennis J. Balogh, 52 ECAB 232 (2001).

12

Id.

13

See Lillian Cutler, supra note 2.

14

See Thomas D. McEuen, supra note 4.

15

See Richard J. Dube, 42 ECAB 916 (1991).

5

Appellant alleged that the employing establishment acted abusively in refusing to transfer
him to another unit. He referenced a medical report that indicated he experienced stress and
PTSD due to working on the same floor as coworkers who had witnessed events surrounding his
suspension and removal from work by police. Appellant, however, maintained that the relevant
question was not his suspension but rather the refusal of the employing establishment to
accommodate his request for a transfer and limited-duty work. The Board has held that denials
of a request for a different job, promotion or transfer are not compensable factors of employment
under FECA as they do not involve an employee’s ability to perform his regular or specially
assigned duties but rather constitute a desire to work in a different position.16 Appellant
requested a transfer as reasonable accommodation for a psychological condition. The employing
establishment denied his request as he had not submitted any medical evidence showing that he
was unable to perform his usual employment. Appellant argued that the employing
establishment ignored the medical evidence from Dr. Lavinson, who noted that appellant
sustained stress due to working with coworkers, avoided him and had witnessed his suspension,
concluded that he could perform his usual work duties. He has presented no corroborating
evidence to support his allegation that the employing establishment erred or acted abusively in
failing to transfer him to another unit. Thus, appellant has not established a compensable work
factor.
Appellant generally alleged that the employing establishment created a hostile work
environment. Harassment and discrimination by supervisors and coworkers, if established as
occurring and arising from the performance of work duties, can constitute a compensable work
factor.17 A claimant, however, must substantiate allegations of harassment and discrimination
with probative and reliable evidence.18 The employing establishment denied that appellant was
harassed or discriminated against and noted that coworkers avoiding him and knowing about his
suspension was insufficient to show a hostile work environment. Appellant did not submit any
factual evidence in support of his allegation of harassment and thus has not established a
compensable work factor.
Appellant alleged that OWCP did not properly adjudicate his claim. Matters involving
the processing of workers’ compensation claims by the employing establishment or OWCP,
however, bear no relation to a claimant’s day-to-day duties or specially assigned duties and thus
do not constitute a compensable factor of employment.19
On appeal, appellant maintained that he experienced PTSD due to abusive actions taken
by the employing establishment and a hostile work environment. As discussed, however, he has
not submitted any evidence supporting his allegation of abuse or harassment by his superiors.
Appellant also contended that OWCP erred in failing to review the medical evidence of record.
It is well established, however, that in an emotional condition claim a claimant must first

16

See Charles D. Edwards, supra note 8; Donald W. Bottles, 40 ECAB 349 (1988).

17

T.G., 58 ECAB 189 (2006); Doretha M. Belnavis, 57 ECAB 311 (2006).

18

C.W., 58 ECAB 137 (2006); Robert Breeden, 57 ECAB 622 (2006).

19

See Phillip L. Barnes, 55 ECAB 426 (2004); George A. Ross, 43 ECAB 346 (1991); Thomas J. Costello, 43
ECAB 951 (1992).

6

establish a compensable work factor before the medical evidence is considered.20 As appellant
has not established any compensable work factors, OWCP did not address the medical
evidence.21
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he sustained an emotional
condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the December 12 and August 16, 2011 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: July 26, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

20

Richard Yadron, 57 ECAB 207 (2005).

21

See Lori A. Facey, 55 ECAB 217 (2004); Margaret S. Krzycki, 43 ECAB 496 (1992).

7

